Supreme Court denied the petition on the ground that petitioner failed to exhaust the administrative remedies available to challenge a determination of the Board of Parole (see 9 NYCRR part 8006). Petitioner’s papers, however, reflect that he is not contesting revocation of parole, but is asserting that the maximum release date of his sentence has expired and he is nevertheless still incarcerated. Such allegations implicate habeas corpus relief (see People ex rel. Morriale v Branham, 291 NY 312, 319-320; see also People ex rel. Zakrzewski v Mancusi, 22 NY2d 400, 403 n 2) and, therefore, the matter must be *842remitted for further consideration pursuant to the procedures set forth in CPLR article 70.
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.